Filed 9/21/16 In re Ca.R. CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

In re Ca.R. et al., Persons Coming Under the                                 2d Juv. No. B268396
Juvenile Court Law.                                                   (Super. Ct. Nos. J069259, J069260)
                                                                               (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

Y.V. et al.,

     Defendants and Appellants.



                   Y.V. (mother) and C.R. (father) appeal the juvenile court’s orders denying
their modification petition and terminating parental rights to their minor children Ca.R.
and Ci.R. with adoption as the permanent plan (Welf. & Inst. Code,1 §§ 366.26, 388).
Appellants contend the court erred in denying their modification petition and in finding
that the beneficial parental relationship and sibling relationship exceptions to adoption
(§ 366.26, subd. (c)(1)(B)(i) & (v)) did not apply. Appellants further contend the court
erred in concluding that Ca.R. and Ci.R.’s trial counsel, who also represented appellants’


         1 All statutory references are to the Welfare and Institutions Code.
minor child A.R. in a separate dependency proceeding, did not have a conflict of interest
in representing all three children. We affirm.2
                         FACTS AND PROCEDURAL HISTORY
            Detention, Jurisdiction/ Disposition, and 6- and 12-Month Review
              Ci.R. was born in March 2012, and Ca.R. was born in March 2013. Three
days after Ca.R.’s birth, HSA filed dependency petitions as to both children alleging that
mother and Ca.R. tested positive for methamphetamine at the time of Ca.R.’s birth.
Appellants also had histories of substance abuse and father had prior convictions for
using drugs and engaging in acts of violence.
              Ca.R. and Ci.R. were placed together in a foster home and attorney Mandee
Sanderson was appointed to represent them. The court sustained the allegations in the
petitions and granted appellants reunification services and visitation. At the conclusion
of the six-month review hearing, services were continued for six months. HSA was
granted discretion to liberalize visitation to overnight and weekends and extended periods
not to exceed 60 days.
              A.R. was born in February 2014 and was taken into custody pursuant to a
section 300 petition. He was placed with his siblings in foster care and Sanderson was
appointed to represent him. In May 2014, all three children were placed with the
prospective adoptive parents.
              At the contested 12-month review hearing, HSA and Sanderson
recommended that services be terminated as to Ca.R. and Ci.R. and that the matter be set
for a section 366.26 hearing with a permanent plan of adoption. HSA reported that the
children’s 60-day visit with appellants had been terminated 30 days early after it was
discovered they were living in unsanitary conditions and that appellants had


       2 The Ventura County Human Services Agency (HSA) recommended a permanent
plan of long-term foster care for Ca.R. and Ci.R. Because HSA disagreed with the
court’s decision to terminate parental rights, it declined to file a respondent’s brief in this
appeal. Pursuant to the recommendation of Ca.R. and Ci.R.’s trial attorney, we appointed
counsel to represent them on appeal. (Cal. Rules of Court, rule 5.661(c).)

                                              2
misrepresented the extent of their participation in their case plans. The court nevertheless
granted an additional six months of services as to Ca.R. and Ci.R and granted six months
of services as to A.R.
    18-Month Review, Termination of Services, and Setting of Section 366.26 Hearing
              In its 18-month report, HSA again recommended that services be
terminated as to Ca.R. and Ci.R. and that the matter be set for a section 366.26 hearing
with a permanent plan of adoption. HSA reported that father had been discharged from
therapeutic services due to several absences and his failure to benefit from the sessions he
attended. He had also missed half of his random drug tests and appellants had yet to
obtain suitable housing.
              At the contested 18-month review hearing, HSA reported that appellants
had recently obtained housing for the children. Although HSA still recommended that
services be terminated as to Ca.R. and Ci.R., it also “request[ed] the discretion to
liberalize visitation to unsupervised, overnights, and weekends.” HSA referred to “the
importance of keeping siblings together” and offered “[i]f the parents are given an
opportunity have six more months of Family Reunification Services with the youngest
sibling, [A.R.], then it will allow them to complete the rest of their case plan services. It
will also provide them an opportunity to have their visitation liberalized with [A.R.] The
plan would be for [HSA] to be able to liberalize [Ci.R.] and [Ca.R.’s] visitation up to
weekend visits. . . . If the parents continue to make progress in the case plan services
while meeting the needs of the children, then in approximately two months, a 388 can be
filed to request to have the parents’ services reinstated and to potentially begin an
extended 60-day visit . . . [to] coincide with [A.R.’s] extended visit. If the 60 days visit is
deemed as successful then [HSA] will recommend the parents receive Family
Maintenance services for all three children.”
              At the conclusion of the hearing, the court terminated services as to Ca.R.
and Ci.R. and set the matter for a section 366.26 hearing. HSA’s request for liberalized
visitation was denied and single weekly overnight visits as previously ordered were



                                              3
continued. Appellants did not seek writ relief from the court’s order. An additional six
months of services were offered as to A.R.
                                  Dr. Kwan’s Bonding Study
              Pursuant to HSA’s request, the court appointed psychologist Heidi Y.
Kwan to conduct a bonding study and continued the section 366.26 hearing for 90 days.
Dr. Kwan reviewed the records, interviewed appellants and the prospective adoptive
parents, and conducted a telephone interview with Ci.R.’s therapist. She also observed
Ca.R. and Ci.R.’s interactions with appellants and the prospective adoptive parents on
two occasions each and conducted a “play session” with Ci.R. The doctor concluded that
although Ca.R. and Ci.R. were attached to both appellants and the prospective adoptive
parents, “the children, particularly [Ca.R.], appear to have a higher degree of attachment
to their [prospective adoptive] parents than to [appellants] at this time . . . .”
              Dr. Kwan deemed it “difficult” to address whether Ca.R. and Ci.R. would
be “greatly harmed if parental rights were terminated” and whether the benefits of
maintaining the parental relationship outweighed the benefits of adoption. Although the
children would “continue to form stronger attachments with the parental figures no matter
whom they will be with permanently” and “would experience a sense of loss” regardless
of the permanent plan, the doctor found it determinative that “[i]n addition to the
children’s emotional attachment to [appellants], both [mother and father] have completed
their mandated services, and reportedly attend NA meetings regularly to maintain their
sobriety. They have also maintained full-time employment, and secured housing in the
recent past. These factors suggest their motivation to regain custody of their children.
Therefore, it is not recommended that their parental rights be terminated at this time.”
The doctor also opined that “both children, particularly [Ci.R.], seem to have formed a
significant attachment to their brother, [A.R.], who currently is residing with [appellants].
Both [Ci.R.] and [Ca.R.] would experience additional loss if they separate from their
brother, in the event of their adoption by their [prospective adoptive] parents.” Dr. Kwan
recommended that any return to appellants happen “gradually,” that the children “receive



                                                4
therapy to address the issue of loss and separation from their [prospective adoptive]
parents,” and that both mother and father maintain their sobriety.
                          Sanderson’s Alleged Conflict of Interest
              In May 2015, appellants’ attorneys alleged that Sanderson had a conflict of
interest due to her representation of all three children. At a June 2015 hearing on the
matter, Sanderson expressed her belief that there was no such conflict. HSA’s counsel
argued that Sanderson merely had a potential conflict of interest rather than an actual
conflict. The court asked Sanderson if her recommendation that Ca.R. and Ci.R. be freed
for adoption created a conflict of interest in her representation of all three children.
Sanderson replied that she was recommending termination parental rights as to A.R. as
well, not merely Ca.R. and Ci.R. At a continued hearing, the court found that Sanderson
did not have a conflict of interest.
            The Section 366.26 Hearing and Appellants’ Section 388 Petition
              In a May 2015 memorandum, HSA recommended that “the permanent plan
for the children be changed to Long Term Foster Care, that [HSA] be granted discretion
to continue liberalizing visits between [the] children and [appellants], and that a 90 day
Interim hearing be set to determine the appropriateness of granting family maintenance
orders to [appellants].” The contested section 366.26 hearing began on June 24, 2015,
and was continued for further hearing. The court also ordered a referral for an open
adoption mediation.
              On August 17, 2015, appellants filed a section 388 petition requesting that
Ca.R. and Ci.R. be returned to appellants with family maintenance services. Appellants
alternatively asked the court to order a permanent plan of long-term foster care and grant
liberal visitation as advocated by HSA. Appellants offered that they had “participated in,
completed and benefitted from” their case plan as to A.R., who had been living with them
for almost five months.3 Father also offered, “I am sober and continue to comply with


      3 Although A.R. began what was supposed to be a 60-day visit with appellants on
March 20, 2015, he ended up staying with them indefinitely.

                                               5
the testing component of my case plan.” As to A.R., appellants filed a section 388
petition requesting a home-of-parent order with family maintenance services. The court
found a prima facie showing had been made as to that petition, set the matter for hearing,
and ordered that A.R. not be removed from appellants absent a warrant or exigent
circumstances.
              HSA contended that no prima facie showing had been made to support
return of Ca.R. and Ci.R. to appellants as asserted in their section 388 petition. HSA
submitted on appellants’ alternative request for long-term foster care. Sanderson asserted
that no prima facie showing had been made as to either request. The court ordered that a
hearing on the petition be held in conjunction with the continued section 366.26 hearing.
              Prior to the continued hearing, HSA reported that father had recently been
arrested for being under the influence of drugs.4 Although HSA found this “deeply
concerning,” it was “reluctant to recommend something as permanent as terminating
parental rights for the parents when there is still a chance that some mistake was made.”
After the lab results came back positive, father continued to deny he had taken drugs and
claimed the results were erroneous. HSA also discovered that father had four pending
criminal matters and had missed another drug test.
              At the continued section 366.26 hearing, Dr. Kwan testified that father’s
recent drug use and arrest “is a concern based on what I mentioned and based on what I
said in [my] report.” When asked if it affected her conclusions, she replied, “I cannot
make any recommendations regarding the outcome of the children’s custody, because . . .
there’s [sic] so many factors involved.” When asked to identify the benefits of




       4 During a court appearance on a prior arrest, the courtroom deputy observed
father exhibiting symptoms of drug use. Father admitted to the deputy that he had eaten a
marijuana cookie earlier that day and taken a four-milligram dose of the opiate drug
Dilaudid. A dipstick test of father’s urine was positive for THC (the active ingredient in
marijuana) and opiates. Father’s urine sample was sent to the lab for full testing. He
denied to the social worker that he had used drugs or admitted doing so and claimed “the
lab results will prove” the dipstick test was a “mistake.”

                                             6
reunification versus adoption, she said, “it is not really my role to make that
recommendations [sic]. It’s really the Court’s decision . . . .”
              At the conclusion of the hearing, HSA reiterated its recommendation of
long-term foster care for Ca.R. and Ci.R. and asked the court to liberalize visitation so the
children could begin an extended visit with appellants. HSA also requested a 90-day
review “to come back . . . and see if the visit was successful and could go to family
maintenance.” HSA recommended a home-of-parent order as to A.R., who had been
living with appellants for over six months.
              Sanderson recommended that appellants’ section 388 petition as to Ca.R.
and Ci.R. be denied and that parental rights be terminated as to both children with a
permanent plan of adoption. Sanderson also recommended that reunification services be
terminated as to A.R, whose dependency had reached the 18-month review period, and
that the matter be set for a section 366.26 hearing. Sanderson acknowledged that the
latter recommendation was “not a very strong position, but I think a 60-day visit should
not go into . . . family maintenance and [A.R.] should be returned to the [prospective
adoptive parents].” Sanderson later stated that “because of [HSA’s] actions in moving
. . . [A.R.] too quickly [into] the parents’ home,” it was apparent that “family
maintenance exists at this point regarding [A.R.]” Although she would have “liked to
argue them as a sibling group,” HSA’s actions precluded her from doing so. Sanderson
also argued that the benefits Ca.R. and Ci.R. would obtain through adoption outweighed
the detriment they would suffer if their relationships with appellants and A.R. were
terminated. She offered, “they shouldn’t be bounced around anymore. And what the
parents want to do and what [HSA] is proposing to the Court is going to be just that:
bouncing them around.”
              After taking the matter under submission, the court denied appellants’
section 388 motion, terminated parental rights as to Ca.R. and Ci.R., and selected
adoption as the permanent plan. The court found by clear and convincing evidence that
the children were likely to be adopted and that none of the exceptions to adoption had



                                              7
been established. Appellants were granted a farewell visit. A.R. was placed in
appellants’ custody under family maintenance services.
                                       DISCUSSION
                              Appellants’ Section 388 Petition
              Appellants5 contend the court abused its discretion in denying their section
388 modification petition, which requested that Ca.R. and Ci.R. be returned to them with
family maintenance services or placed in long-term foster care. We disagree.
              The grant or denial of a section 388 petition is committed to the sound
discretion of the trial court and will not be disturbed unless abuse of discretion is clearly
established. (In re Shirley K. (2006) 140 Cal.App.4th 65, 71.) “After the termination of
reunification services, the parents’ interest in the care, custody and companionship of the
child are no longer paramount. Rather, at this point, ‘the focus shifts to the needs of the
child for permanency and stability’ [citation] . . . .” (In re Stephanie M. (1994) 7 Cal.4th
295, 317.) To prevail on a section 388 petition, the parent bears the burden of proving by
a preponderance of the evidence (1) that new or changed circumstances exist; and (2) that
the proposed order would promote the best interests of the child. (In re D.B. (2013) 217
Cal.App.4th 1080, 1089; In re Marcelo B. (2012) 209 Cal.App.4th 635, 641-642.) “The
denial of a section 388 motion rarely merits reversal as an abuse of discretion.
[Citation.]” (In re Amber M. (2002) 103 Cal.App.4th 681, 685-686.)
              The court did not abuse its discretion in denying appellants’ section 388
petition. Although the court found circumstances had changed to the extent appellants
“appear to have made some changes that have stuck” and “have a stable home,”
circumstances had not changed in one very significant respect. Appellants’ drug use was
the primary reason for the children’s removal. Not long after appellants filed their
section 388 petition, father was arrested for being under the influence of drugs. HSA
chose to characterize father’s drug use as a mere one-time “relapse,” but his continued


       5 Although appellants make the same claims, their arguments are not identical.
For ease of reference, we treat each argument as if it were raised by both parties.

                                              8
refusal to acknowledge the incident raises serious concerns regarding his commitment to
sobriety. The court reasoned that “although the parents . . . appear to be doing better, we
have what I find an unexplained and, frankly, not credible explanation for a positive drug
test by the father. [¶] So I just don’t think returning now would be in the best interest of
the children, and I don’t think long-term foster care would be in the best interest of these
children. Both of them—well, at least the latter would certainly create instability. And
the former, I don’t think . . . the parents are ready yet.”
               Appellants downplay the significance of father’s recent drug use and his
refusal to acknowledge it. They also fault the court for focusing on Ca.R. and Ci.R.’s
need for permanence and stability to the detriment of their interest in family reunification.
Appellants’ cited cases make clear, however, that the children’s need for permanence and
stability became the paramount consideration after reunification services were
terminated. (See, e.g., In re Marilyn H. (1993) 5 Cal.4th 295, 309 [“Once reunification
services are ordered terminated, the focus shifts to the needs of the child for permanency
and stability”]; In re Michael D. (1996) 51 Cal.App.4th 1074, 1083 [same].) Contrary to
appellants’ claim, the court did not “engage[] in an exercise of weighing which were the
preferable caretakers.” Instead, it reasonably found that appellants had failed to meet
their burden of demonstrating they are currently capable of providing permanency and
stability to these children.
               We reject appellants’ assertion that the court’s finding regarding A.R. is
inconsistent with its findings regarding Ca.R. and Ci.R. Reunification was still the goal
for A.R., while the primary concern of Ca.R. and Ci.R. was their need for stability and
permanence. In light of father’s unacknowledged relapse, the court did not abuse its
discretion in finding that Ca.R. and Ci.R.’s best interests would not be served by
returning them to appellants or placing them in long-term foster care.6


       6 Appellants assert that because “the juvenile court apparently relied upon a clear
and convincing legal standard when reviewing the section 388 petition for [A.R.], it
cannot be presumed” the court applied the correct burden of proof (i.e., preponderance of
the evidence) in ruling on the section 388 petition as to Ca.R. and Ci.R. We can infer,

                                               9
              Mother also complains that “[t]he court failed to recognize the extent of
Mother’s changes independently from Father, and the significance those changes had on
the question of stability for the children if they were returned to her care.” It was made
clear to mother and her counsel, however, that mother and father were being treated as “a
package deal” for purposes of the section 388 petition. In arguing against the petition,
Sanderson also asserted that appellants should be treated as a couple rather than
individuals because they lived together as a couple. Mother did not object or inform the
court that she was prepared to separate from father if necessary to preserve her parental
rights to the children. Although two years earlier she told a social worker “I’ll do it on
my own,” her subsequent actions indicated otherwise. Mother thus cannot be heard to
now complain for the first time on appeal that the court treated her and father as a couple
in adjudicating their section 388 petition.
        Beneficial Parental Relationship Exception (§ 366.26, subd. (c)(1)(B)(i))
              Appellants contend the court erred in finding that the beneficial parental
relationship exception to adoption did not apply. We conclude otherwise.
              “At a section 366.26 permanency planning hearing, the juvenile court
determines a permanent plan of care for a dependent child, which may include adoption.
[Citations.] ‘If the dependent child is adoptable, there is strong preference for adoption
over the alternative permanency plans.’ [Citations.] In order to avoid termination of
parental rights and adoption, a parent has the burden of proving, by a preponderance of
the evidence, that one or more of the statutory exceptions to termination of parental rights
set forth in section 366.26, subdivision (c)(1)(A) or (B) apply. [Citations.] The court, ‘in
exceptional circumstances,’ may ‘choose an option other than the norm, which remains
adoption.’ [Citation.] The parental benefit exception applies when there is a compelling
reason that the termination of parental rights would be detrimental to the child. This


however, that the court’s reference to “clear and convincing evidence” related to the
assertion of HSA’s counsel that “HSA would need a warrant, exigency or consent to
detain [A.R.] from his parents’ care, and they would need to show clear and convincing
evidence to keep him removed from parental care.”

                                              10
exception can only be found when the parents have maintained regular visitation and
contact with the child and the child would benefit from continuing the relationship.
(§ 366.26, subd. (c)(1)(B)(i).)” (In re Anthony B. (2015) 239 Cal.App.4th 389, 394-395.)
“We apply the substantial evidence standard of review to the factual issue of the
existence of a beneficial parental relationship, and the abuse of discretion standard to the
determination of whether there is a compelling reason for finding that termination would
be detrimental to the child. [Citations.]” (Id. at p. 395.)
              It is undisputed that appellants maintained visitation with Ca.R. and Ci.R.
and that the children were attached to them. The court did not abuse its discretion,
however, in finding that appellants had failed to meet their burden of proving the children
would benefit from continuing the relationship, i.e., that “the relationship promotes the
well-being of the child[ren] to such a degree as to outweigh the well-being the child[ren]
would gain in a permanent home with new, adoptive parents.” (In re Autumn H. (1994)
27 Cal.App.4th 567, 575.) In making this determination, “the court balances the strength
and quality of the natural parent/child relationship in a tenuous placement against the
security and the sense of belonging a new family would confer. If severing the natural
parent/child relationship would deprive the child[ren] of a substantial, positive emotional
attachment such that the child[ren] would be greatly harmed, the preference for adoption
is overcome and the natural parent's rights are not terminated.” (Ibid.)
              Father’s recent drug use supports the conclusion that the beneficial parental
relationship exception to adoption did not apply. (See In re Noah G. (2016) 247
Cal.App.4th 1292, 1304 [“drug abuse is evidence continuing the parent-child relationship
would not be beneficial”].) The court also properly considered the children’s young ages
and the fact they had spent the majority of their lives out of appellants’ custody in
concluding the children would not be greatly harmed if parental rights were terminated.
(In re Angel B. (2002) 97 Cal.App.4th 454, 468.)
              Appellants point to Dr. Kwan’s bonding study report and HSA’s adoption
of the doctor’s conclusions as virtually irrefutable evidence that Ca.R. and Ci.R. would
be greatly harmed if their relationships with appellants are terminated. Dr. Kwan’s

                                              11
conclusions, however, were based on circumstances as they existed in May 2015. When
she testified in October 2015, she effectively withdrew her prior opinions and offered it
was “not really [her] role” to recommend whether the benefits of reunifying outweighed
the benefits of adoption. Moreover, the doctor’s initial recommendation erroneously
deemed it determinative that appellants had demonstrated “their motivation to regain
custody of the children.” “By the time of the section 366.26 hearing, family preservation
is not an object of the statutory scheme. Family preservation is of critical importance
from the time the minor is removed from parental custody (§ 202, subd. (a)) through the
reunification period. However, when reunification efforts cease, the scale tips away from
the parent's interest in maintaining family ties and towards the child's interest in
permanence and stability. [Citation.] At that point, adoption becomes the preferred
permanent plan. [Citations.]” (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1344.)7
              Other aspects of Dr. Kwan’s report support a finding that Ca.R. and Ci.R.
would not be greatly harmed if parental rights were terminated. She concluded the
children were more attached to the prospective adoptive parents and that “the issues of
loss and abandonment,” which would arise if parental rights were terminated, could be
addressed in therapy. She also recognized the children “have good capacity for
attachment to parental figures” and “will continue to form stronger attachments with the
parental figures no matter whom they will be with permanently.”
              Appellants cite several cases in support of their position that the beneficial
parental relationship exception applied here. Suffice to say that the cases are inapposite.
Appellants “are essentially asking us to reweigh the evidence and to substitute [our]
judgment for that of the trial court.” (In re Casey D. (1999) 70 Cal.App.4th 38, 51-52.)
The question is not whether the court could have found that the beneficial parental

       7 Dr. Kwan’s report also gives short shrift to the substantial benefits Ca.R. and
Ci.R. will derive from adoption, most notably permanence and stability. Other than
noting “there are many” such benefits, the doctor merely offered that the prospective
adoptive parents “are likely to provide the children more resources than the birth parents
can, based on their socio-economic status” and concludes “one cannot decide on the
children’s home placement based on financial resources only.”

                                              12
relationship exception to adoption applied, but rather whether it abused its discretion in
finding otherwise. This simply is not the kind of “extraordinary case” in which
“preservation of the parent’s rights will prevail over the Legislature’s preference for
adoptive placement.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)
               Sibling Relationship Exception (§ 366.26, subd. (c)(1)(B)(v))
               Appellants claim the court erred in failing to find that the termination of
their parental rights as to Ca.R. and Ci.R. was precluded by the sibling relationship
exception set forth in subdivision (c)(1)(B)(v) of section 366.26. We disagree.
               Section 366.26, subdivision (c)(1)(B)(v) provides an exception to the
preference for adoption when the juvenile court finds termination of parental rights would
be detrimental to the child because “[t]here would be substantial interference with a
child's sibling relationship, taking into consideration the nature and extent of the
relationship, including, but not limited to, whether the child was raised with a sibling in
the same home, whether the child shared significant common experiences or has existing
close and strong bonds with a sibling, and whether ongoing contact is in the child's best
interest, including the child's long-term emotional interest, as compared to the benefit of
legal permanence through adoption.” (In re Celine R. (2003) 31 Cal.4th 45, 54 (Celine
R.).) “Reflecting the Legislature’s preference for adoption when possible, the ‘sibling
relationship exception contains strong language creating a heavy burden for the party
opposing adoption. It only applies when the juvenile court determines that there is a
“compelling reason” for concluding that the termination of parental rights would be
“detrimental” to the child due to “substantial interference” with a sibling relationship.’
[Citations.]” (Id. at p. 61.)
               Establishing the sibling relationship exception would have required
appellants to show that Ca.R. and Ci.R. had a significant relationship with A.R., that
ongoing contact with A.R. was in their best interests, that termination of that contact
would be detrimental, and that such detriment would outweigh the benefits of adoption.
(In re L.Y.L. (2002) 101 Cal.App.4th 942, 951.) No such showing was made here.
Although the court believed it had to assume there would be no further contact between

                                              13
the siblings if Ca.R. and Ci.R. were freed for adoption, it was appropriate to consider the
prospective adoptive parents' willingness to maintain the sibling relationship. Where
evidence exists that sibling contact will continue after termination of parental rights, the
court may consider this in determining whether parental termination would substantially
interfere with the sibling relationship and whether such interference would outweigh the
benefits of adoption. (See, e.g., In re Valerie A. (2007) 152 Cal.App.4th 987, 1014; In re
Megan S. (2002) 104 Cal.App.4th 247, 254.) As of the section 366.26 hearing, appellants
and the prospective adoptive parents were working with an open adoption mediator.
According to the mediator, both parties had expressed their willingness to develop a plan
that allows the children to maintain contact with each other.
              In any event, the court did not abuse its discretion in finding that
maintaining Ca.R. and Ci.R.’s relationship with A.R. outweighed the benefits of
adoption. Although the children are bonded and shared some common experiences, they
are very young. At the time of the section 366.26 hearing, Ci.R. had yet to reach the age
of four and Ca.R. was two-and-a-half years old. A.R. was about twenty months old and
had been living with appellants for over seven months. During that period, Ca.R. and
Ci.R. only spent one night a week with him. Although the children lived together for the
first year of A.R.s life, Ca.R. was less than a year old when A.R. was born and Ci.R. was
younger than two. Moreover, Dr. Kwan expressed no opinion whether the sibling
relationship was strong enough to outweigh the benefits of adoption. The doctor merely
offered that Ca.R. and Ci.R. “would experience additional loss if they separate from their
brother . . . .” On this record, the court did not abuse its discretion in finding that
appellants had failed to meet their “heavy burden” of proving that the sibling relationship
exception to adoption applied. (Celine R., supra, 31 Cal.4th at p. 61.)
                                 Alleged Conflict of Interest
              Appellants claim the court erred in failing to appoint separate counsel for
Ca.R., Ci.R., and A.R. because Sanderson had a conflict of interest in representing all
three of them. We disagree.



                                              14
              “At the outset of dependency proceedings, a court generally appoints a
single attorney to represent all the siblings. [Citation.] A court must later relieve counsel
from multiple representation of siblings ‘if, but only if, there is an actual conflict among
the siblings or if circumstances specific to the case . . . present a reasonable likelihood
an actual conflict will arise.” [Citation.]” (In re T.C. (2010) 191 Cal.App.4th 1387,
1390-1391 (T.C.).) “For an actual conflict to arise at the permanency planning stage,
there must be a showing that the siblings have different interests that would require their
attorney to advocate a course of action for one child which has adverse consequences to
the other. Standing alone, the fact that siblings have different permanent plans does not
necessarily demonstrate an actual conflict of interest. [Citations.]” (Id. at p. 1391.)
              Assuming that the claim is cognizable in this appeal,8 appellants may raise
it as to Ca.R. and Ci.R. only because the notices of appeal are limited to the court’s
rulings as to them. (See, e.g., Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal.App.4th
493, 504 [“[j]urisdiction of the Court of Appeal is limited in scope to the notice of appeal
and the judgment appealed from”].) In other words, appellants cannot claim that A.R.’s
interests were adversely affected by Sanderson’s representation of his siblings.
              In any event, any interests of the children vis-à-vis each other did not create
a conflict for Sanderson. Sanderson reasonably determined it was in Ca.R. and Ci.R.’s
bests interests to advocate for termination of parental rights and a permanent plan of
adoption. The possibility this would be detrimental to their sibling relationship with A.R.
did not create an actual conflict of interest requiring the appointment of separate counsel.
The sibling relationship exception considers the effects on the children being freed for
adoption, not their siblings. (Celine R., supra, 31 Cal.4th at p. 54, T.C., supra, 191
Cal.App.4th at p. 1392.) In other words, the court could only consider “whether [Ca.R.

       8 The issue whether Sanderson had a conflict was argued at a hearing held on
June 4, 2015. The court issued its ruling at a hearing held on June 22, 2015, and issued a
minute order reflecting its ruling on that same date. The notices of appeal refer only to
the October 28, 2015 order denying appellants’ section 388 petition as to Ca.R. and Ci.R.,
the October 28, 2015 order terminating parental rights, and “all other orders made on said
dates [sic].”

                                              15
and Ci.R.’s] interest in maintaining the relationship with [A.R.] outweighed [their]
interest in the stability and permanence [they] could receive in an adoptive home.” (T.C.,
supra, at p. 1392.) Advocating for Ca.R. and Ci.R.’s interest in adoption did not
adversely affect A.R.'s interest in permanence and stability.
              Moreover, “[t]o the extent there was a ‘conflict’ between the applicability
of the sibling relationship exception to this case and [Ca.R. and Ci.R.’s] interest in the
permanence and stability of adoption, it was not a ‘conflict of interest’ caused by dual
representation. Rather, it was ‘conflict’ arising from the tension between [Ca.R. and
Ci.R.’s] competing self-interests. These are the kinds of competing interests that counsel
and the courts appropriately deal with in virtually every permanency planning hearing
involving siblings. They do not require appointment of separate counsel.” (T.C., supra,
191 Cal.App.4th at p. 1392.)
              Appellants assert that the sibling relationship issue is only “one narrow
aspect of Sanderson’s conflicted representation for the three children . . . .” According to
appellants, “Sanderson already had made clear on June 4 that she had decided to sacrifice
[A.R.’s] interests in his relationship with his parents for purposes of furthering her goal of
adoption for the two older children . . . .” Appellants further assert that “Sanderson
violated the rule of undivided loyalty with her apparent advocacy for the [prospective
adoptive] parents. As a result, her representation evolved into the appearance of being a
mouthpiece for the [prospective adoptive parents], rather than an independent advocate
for each child.” These assertions and the remainder of appellants’ arguments on the issue
merely reflect their disagreements with Sanderson’s positions. They do not establish that
a conflict of interest required the court to appoint new and separate counsel.
              Even if separate counsel should have been appointed, appellants fail to
show how it was prejudicial to Ca.R. and Ci.R.’s interests. “A court should set aside a
judgment due to error in not appointing separate counsel for a child or relieving
conflicted counsel only if it finds a reasonable probability the outcome would have been
different but for the error.” (Celine R., supra, 31 Cal.4th at p. 60.) Contrary to



                                             16
appellants’ claim, the fact Sanderson took a position adverse to HSA’s does not render it
reasonably probable that different representation would have led to a different result.
                                      DISPOSITION
              The judgment (order terminating parental rights) is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.



We concur:


              YEGAN, Acting P. J.



              TANGEMAN, J.




                                            17
                                 Tari L. Cody, Judge
                          Superior Court County of Ventura
                         ______________________________



             Lori A. Fields, under appointment by the Court of Appeal, for Defendant
and Appellant Y.V.
             Megan Turkat Schirn, under appointment by the Court of Appeal, for
Defendant and Appellant C.R.
             Michelle L. Jarvis, under appointment by the Court of Appeal, for Minors
Ca.R. and Ci.R.